Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 1, 2012, is executed by and among Ameriprise Financial, Inc. (the
“Company”), the Lenders (as defined below), and Wells Fargo Bank, National
Association, as administrative agent (the “Agent”).

 

BACKGROUND

 

A.           The Company, the lenders party thereto (“Lenders”), the Agent and
the other named agents are party to that certain Credit Agreement dated as of
November 22, 2011 (the “Credit Agreement”).

 

B.             The parties wish to amend the Credit Agreement as provided herein
as of the date hereof.

 

C.             The Company, the Agent and the Lenders are willing to enter into
this Amendment upon the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

AGREEMENT

 

Section 1.                    Definitions.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

 

Section 2.                    Amendments to the Credit Agreement.  Section 2.1
of the Credit Agreement is hereby amended by (a) deleting the second reference
to “1:00 P.M.” in subsection B thereof and replacing it with a reference to
“3:30 P.M.” and (b) deleting the reference to “3:00 P.M.” in subsection C
thereof and replacing it with a reference to “4:30 P.M.”.

 

Section 3.                    Representations and Warranties.  To induce the
Agent and the undersigned Lenders to execute this Amendment, the Company hereby
represents and warrants to the Agent and such Lenders as follows:

 

3.1.                              the execution, delivery and performance of
this Amendment have been duly authorized by all requisite action of the Company,
and this Amendment constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability;

 

3.2.                              each of the representations and warranties in
the Credit Agreement are true and correct in all material respects with the same
effect as though made on and as of the date hereof (except, in each case, to the
extent stated to relate to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of

 

--------------------------------------------------------------------------------


 

such earlier date); provided, that if a representation or warranty is qualified
as to materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this provision; and

 

3.3.                              no Event of Default or Potential Event of
Default exists under the Credit Agreement or would exist after giving effect to
this Amendment.

 

Section 4.                    Effectiveness.  This Amendment shall become
effective upon the receipt by the Agent of counterparts hereof signed by the
Agent, the Swing Line Lender, the Company and the Requisite Lenders.

 

Section 5.                    Reference to and Effect Upon the Credit Agreement.

 

5.1.                              Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

5.2.                              Except as specifically set forth herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Agent or the Lenders under the
Credit Agreement or any other Loan Document, nor constitute an amendment or
waiver of any provision of the Credit Agreement or any other Loan Document. 
Upon the effectiveness of this Amendment, each reference to the Credit Agreement
contained therein or in any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.

 

Section 6.                    APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

Section 7.                    Enforceability and Severability.  Wherever
possible, each provision in or obligation under this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any such provision or obligation shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 8.                    Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same instrument.  Delivery of a counterpart signature page by facsimile
transmission or by e-mail transmission of an Adobe portable document format file

 

2

--------------------------------------------------------------------------------


 

(also known as a “PDF” file) shall be effective as delivery of a manually
executed counterpart signature page.

 

Section 9.                    Costs and Expenses.  The Company hereby affirms
its obligation under Section 10.2 of the Credit Agreement to reimburse the Agent
for all reasonable and documented out-of-pocket costs and expenses incurred
thereby in connection with the preparation, negotiation, execution and delivery
of this Amendment, including but not limited to the attorneys’ fees and expenses
for the Agent with respect thereto.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

 

COMPANY:

 

 

 

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

By:

/s/ James Hamalainen

 

Title:

Senior Vice President - Treasurer

 

 

 

 

LENDERS:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent, Issuing Bank and Swingline Lender

 

 

 

 

By:

/s/ Karen Hanke

 

Title:

Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., individually and as Syndication Agent

 

 

 

 

By:

/s/ Tiffany Burgess

 

Title:

Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

By:

/s/ Doreen Barr

 

Title:

Director

 

 

 

 

By:

/s/ Michael Trudell

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Lawrence Karp

 

Title:

Managing Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Kristen M. Murphy

 

Title:

Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Lisa Minigh

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

By:

/s/ Michelle Latzoni

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Harry Comninellis

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Ginger So

 

Title:

Senior Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

By:

/s/ Paulette Truman

 

Title:

Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

By:

/s/ Phil Truesdale

 

Title:

Managing Director

 

 

 

 

By:

/s/ Riad Jafarov

 

Title:

Vice President

 

 

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

By:

/s/ Edith Hornick

 

Title:

Managing Director

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

By:

/s/ Mary E. Evans

 

Title:

Associate Director

 

 

 

 

By:

/s/ Irja R. Otsa

 

Title:

Associate Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------